JUVENILE COURT PROCEDURAL RULES COMMITTEE
                              FINAL REPORT1


                        Amendment of Pa.R.J.C.P. 1300 and
                  Rescission and Replacement of Pa.R.J.C.P. 1302

      On April 28, 2020, the Supreme Court amended Pennsylvania Rule of Juvenile
Court Procedure 1300 concerning changes in venue in dependency proceedings,
together with the rescission and replacement of Pennsylvania Rule of Juvenile Court
Procedure 1302 concerning intercounty transfers of dependency cases. The purpose of
this rulemaking was to improve and formalize the areas of decision-making,
communications, continuation of services, and records as they relate to these procedures.

Amendment of Pa.R.J.C.P. 1300 (Venue)

        Paragraph (B) was amended to clarify that the window for seeking a change in
venue is prior to the adjudicatory hearing. Paragraph (C) contains a specific five-day
deadline for the transfer of records. Further, the paragraph includes a communication
loop to indicate that records have been received, and a requirement for the receiving
county agency to schedule the next court proceeding. These amendments are intended
to facilitate the location of records and to ensure the case proceeds after the change of
venue.

       Post-publication, previously proposed Comment language addressing the
continuation of services was elevated to the rule text and now appears as new paragraph
(D). This language was added to address the continuation of services when services may
have commenced prior to adjudication, such as those ordered in a shelter care hearing
pursuant to Pa.R.J.C.P. 1242(E). Its placement in the rule text is similar to that of
Pa.R.J.C.P. 1302(I).

Rescission and Replacement of Pa.R.J.C.P. 1302 (Intercounty Transfer)

        Given the scope of the revisions, Pa.R.J.C.P. 1302 was rescinded and replaced in
its entirety. The rule is intended to establish a procedural concept involving a two-step
process for intercounty transfers. First, the transferring county is to conduct a hearing to
determine whether an intercounty transfer is in the child’s best interest. Second,
assuming the transferring court determines in the affirmative, the transferring court then
communicates with the receiving court to ascertain whether jurisdiction will be accepted.

1   The Committee’s Final Report should not be confused with the official Committee
Comments to the rules. Also note that the Supreme Court does not adopt the
Committee’s Comments or the contents of the Committee’s explanatory Final Reports.
       The requirement of the child’s best interest for an intercounty transfer is set forth
in paragraph (A). Commentary has been added to suggest factors in determining whether
a transfer is in a child’s best interest.

       The receiving county agency, as the provider of services and the party to receive
legal custody of the child, has an interest in the transfer. Therefore, paragraph (B)
requires that receiving county agency be given notice of the transfer hearing in the
transferring county and granted standing to participate. Further, paragraph (C) permits
the receiving county agency to appear via advance communication technology.

        Paragraph (D) requires subsequent communication with the court in the receiving
judicial district to determine whether the receiving court will accept jurisdiction.
Thereafter, the parties may file written responses with the transferring court regarding the
decision to accept jurisdiction. Paragraph (F) permits the courts to discuss administrative
matters without informing the parties or making a record. Paragraphs (D) and (F) were
based, in part, on the Uniform Child Custody Jurisdiction and Enforcement Act, 23
Pa.C.S. § 5410.

       Paragraph (E) requires that an order approving a transfer contain a date certain
and at least a ten-day window before the actual transfer. This window is to provide for
the transmission of the record and coordination of services between the county agencies
as set forth in paragraphs (H) and (I). Prior to the transfer order’s effective date, the
receiving court is required to enter an order accepting jurisdiction, as well as appointing
a guardian ad litem and counsel, as needed, directing a home visit and safety
assessment, and scheduling a review hearing.

       The amended and replaced rules will become effective October 1, 2020.




                                             2